                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


MICHELLE M. KERRIGAN,

                       Plaintiff,

                       v.                             CAUSE NO.: 3:20-CV-128-TLS-APR

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                       Defendant.

                                             ORDER

       This matter is before the Court on a Report and Recommendation [ECF No. 19], filed by

Magistrate Judge Andrew P. Rodovich on June 14, 2021. On February 7, 2020, the Plaintiff filed

a Complaint [ECF No. 1] in which she sought to appeal a final administrative decision that

denied her request for disability benefits. The Plaintiff filed an Opening Brief [ECF No. 16], the

Defendant filed a Response [ECF No. 17], and the Plaintiff filed a Reply [ECF No. 18]. On April

13, 2020, this matter was referred to Judge Rodovich for a Report and Recommendation. See

Order, ECF No. 9. In the June 14, 2021 Report and Recommendation, Judge Rodovich

recommends that the Court reverse the decision of the Commissioner of the Social Security

Administration and remand for further proceedings.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to
       which objection is made. A judge of the court may accept, reject, or modify, in
       whole or in part, the findings or recommendations made by the magistrate judge.
       The judge may also receive further evidence or recommit the matter to the
       magistrate judge with instructions.

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). Judge Rodovich gave the parties

notice that they had fourteen days to file objections to the Report and Recommendation. As of

the date of this Order, neither party has filed an objection to Judge Rodovich’s Report and

Recommendation, and the time to do so has passed. The Court has reviewed the Report and

Recommendation and finds that the Magistrate Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation [ECF

No. 19]. The Court REVERSES the final decision of the Commissioner of the Social Security

Administration and REMANDS this matter for further proceedings.

       SO ORDERED on July 6, 2021.

                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
